 

Exhibit 10.1

 

EXECUTION VERSION

 

ThIRD AMENDMENT TO Loan and Servicing Agreement (this “Amendment”), dated as of
October 11, 2019 (the “Amendment Date”), among Golub Capital BDC Funding II LLC,
as borrower (the “Borrower”), Golub Capital BDC, Inc., as servicer (in such
capacity, the “Servicer”) and as the originator (in such capacity, the
“Originator”), Morgan Stanley Senior Funding, Inc., as administrative agent (the
“Administrative Agent”), and Morgan Stanley Bank, N.A., as lender (the
“Lender”).

 

WHEREAS, the Borrower, the Servicer, the Originator, the Administrative Agent
and the Lender, are party to that certain Loan and Servicing Agreement, dated as
of February 1, 2019 (as the same may be amended, modified or supplemented prior
to the Amendment Date in accordance with the terms thereof, the “Loan and
Servicing Agreement”), by and among the Borrower, the Servicer, the Originator,
the Administrative Agent, each of the Lenders from time to time party thereto,
each of the Securitization Subsidiaries from time to time party thereto and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian, providing, among other things, for the making
and the administration of the Advances by the Lenders to the Borrower; and

 

WHEREAS, the Borrower, the Lender, the Administrative Agent and the Servicer
desire to amend certain provisions of the Loan and Servicing Agreement, in
accordance with Section 12.01 thereof and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.            Terms used but not defined herein have the respective
meanings given to such terms in the Loan and Servicing Agreement.

ARTICLE II

 

Amendments to Loan and Servicing Agreement

 

SECTION 2.1.            As of the Amendment Date, the Loan and Servicing
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the Loan
and Servicing Agreement attached as Appendix A hereto.

 





 

 

ARTICLE III 

 

Representations and Warranties

 

SECTION 3.1.            The Borrower and the Servicer hereby represent and
warrant to the Administrative Agent and the Lenders that, as of the Amendment
Date, (i) no Unmatured Event of Default, Event of Default or Servicer Default
has occurred and is continuing and (ii) the representations and warranties of
the Borrower and the Servicer contained in the Loan and Servicing Agreement are
true and correct in all material respects on and as of such day.

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.            This Amendment shall become effective upon satisfaction
of each of the following conditions:

 

 

(a)               its execution and delivery by each party hereto;

 

(b)              the Administrative Agent’s receipt of a legal opinion of
counsel for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent covering such matters as the Administrative Agent may
reasonably request;

 

(c)              the Administrative Agent’s receipt of a good standing
certificate for the Borrower issued by the applicable office body of its
jurisdiction of organization and a certified copy of the resolutions of the
Borrower approving this Amendment and the transactions contemplated hereby,
certified by its secretary or assistant secretary or other authorized officer;
and

 

(d)              the payment by the Borrower in immediately available funds
(which may be from the proceeds of an Advance made on the Amendment Date) of an
Upfront Fee (as defined in the Lender Fee Letter) and any other fees (including
reasonable and documented fees, disbursements and other charges of outside
counsel to the Administrative Agent) to be received on the Amendment Date.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 



2

 

 

SECTION 5.2.            Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 5.3.            Ratification. Except as expressly amended hereby, the
Loan and Servicing Agreement is in all respects ratified and confirmed and all
the terms, conditions and provisions thereof shall remain in full force and
effect. This Amendment shall form a part of the Loan and Servicing Agreement for
all purposes.

 

SECTION 5.4.            Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by email transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 5.5.            Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 

  BORROWER:           GOLUB CAPITAL BDC FUNDING II LLC               By: /s/
Ross A. Tenue     Name: Ross A. Tenue     Title: Chief Financial Officer

 

[Signature Page to Third Amendment to Loan and Servicing Agreement]

 





 

 

  SERVICER:           GOLUB CAPITAL BDC, INC.           By: /s/ Ross A. Tenue  
  Name: Ross A. Tenue     Title: Chief Financial Officer

 

[Signature Page to Third Amendment to Loan and Servicing Agreement]

 





 

 

  ORIGINATOR:           GOLUB CAPITAL BDC, INC.               By: /s/ Ross A.
Tenue     Name: Ross A. Tenue     Title: Chief Financial Officer

 

[Signature Page to Third Amendment to Loan and Servicing Agreement]

 





 

 

  ADMINISTRATIVE AGENT:           MORGAN STANLEY SENIOR FUNDING, INC.          
    By: /s/ Lilia Dobreva     Name: Lilia Dobreva     Title: Authorized
Signatory

 

  LENDER:           MORGAN STANLEY BANK, N.A.           By: /s/ Matthieu Milgrom
    Name: Matthieu Milgorm     Title: Authorized Signatory

 

[Signature Page to Third Amendment to Loan and Servicing Agreement]

 





 

 

Appendix A

 

[Attached]

 





 

 

(Conformed through Amendment No. 23)

 



 

 

Up to U.S. $300,000,000500,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of February 1, 2019

 

among

 

GOLUB CAPITAL BDC FUNDING II LLC,
as the Borrower

 

GOLUB CAPITAL BDC, INC.,
as the Originator and as the Servicer

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
as the Lenders

 

EACH OF THE SECURITIZATION SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent, Account Bank and Collateral Custodian

 

 

 





 

 

Table of Contents

 

    Page         ARTICLE I           DEFINITIONS   Section 1.01 Certain Defined
Terms 2 Section 1.02 Other Terms 53 Section 1.03 Computation of Time Periods
5354 Section 1.04 Interpretation 5354 Section 1.05 Currency Conversion 55
Section 1.06 Computation of Covenants 55   ARTICLE II           THE FACILITY  
Section 2.01 Advances 56 Section 2.02 Procedure for Advances 56 Section 2.03
Determination of Yield 58 Section 2.04 Remittance Procedures 58 Section 2.05
Instructions to the Collateral Agent and the Account Bank 6263 Section 2.06
Borrowing Base Deficiency Payments 63 Section 2.07 Sale of Loan Assets;
Affiliate Transactions 64 Section 2.08 Payments and Computations, Etc. 68
Section 2.09 Unused Fee 6869 Section 2.10 Increased Costs; Capital Adequacy 69
Section 2.11 Taxes 70 Section 2.12 Grant of a Security Interest; Collateral
Assignment of Agreements 74 Section 2.13 Evidence of Debt 76 Section 2.14
Release of Loan Assets 76 Section 2.15 Treatment of Amounts Received by any Loan
Party 78 Section 2.16 Prepayment; Termination; Reduction 78 Section 2.17
Collections and Allocations 79 Section 2.18 Reinvestment of Principal
Collections 81 Section 2.19 Defaulting Lenders 82 Section 2.20 Investment of
Amounts on Deposit in Contribution Account 83 Section 2.21 Incremental
Facilities 8384   ARTICLE III           CONDITIONS PRECEDENT   Section 3.01
Conditions Precedent to Effectiveness 85 Section 3.02 Conditions Precedent to
All Advances 86 Section 3.03 Advances Do Not Constitute a Waiver 88 Section 3.04
Conditions to Acquisition of Loan Assets 88

 



-i-

 

 

Table of Contents

(continued)

 

    Page         ARTICLE IV           REPRESENTATIONS AND WARRANTIES        
Section 4.01 Representations and Warranties of the Loan Parties 90 Section 4.02
Representations and Warranties of each Loan Party Relating to the Agreement and
the Collateral 99 Section 4.03 Representations and Warranties of the Servicer
99100 Section 4.04 Representations and Warranties of the Collateral Agent 104
Section 4.05 Representations and Warranties of the Collateral Custodian 104105  
      ARTICLE V           GENERAL COVENANTS   Section 5.01 Affirmative Covenants
of the Loan Parties 105106 Section 5.02 Negative Covenants of the Loan Parties
112 Section 5.03 Affirmative Covenants of the Servicer 115116 Section 5.04
Negative Covenants of the Servicer 119120 Section 5.05 Affirmative Covenants of
the Collateral Agent 121 Section 5.06 Negative Covenants of the Collateral Agent
121 Section 5.07 Affirmative Covenants of the Collateral Custodian 121 Section
5.08 Negative Covenants of the Collateral Custodian 121122   ARTICLE VI        
  ADMINISTRATION AND SERVICING OF CONTRACTS         Section 6.01 Appointment and
Designation of the Servicer 122 Section 6.02 Duties of the Servicer 124 Section
6.03 Authorization of the Servicer 125126 Section 6.04 Collection of Payments;
Accounts 126127 Section 6.05 [Reserved] 128 Section 6.06 Servicer Compensation
128129 Section 6.07 Payment of Certain Expenses by Servicer 128129 Section 6.08
Reports to the Administrative Agent; Account Statements; Servicer Information
128129 Section 6.09 Annual Statement as to Compliance 130131 Section 6.10 Annual
Independent Public Accountant's Servicing Reports 131 Section 6.11 Procedural
Review of Loan Assets; Access to Servicer and Servicer's Records 131 Section
6.12 The Servicer Not to Resign 132

 



-ii-

 

 

Table of Contents

(continued)

 

    Page         ARTICLE VII           EVENTS OF DEFAULT   Section 7.01 Events
of Default 132133 Section 7.02 Additional Remedies of the Administrative Agent
136 Section 7.03 Option to Purchase Collateral 138   ARTICLE VIII          
INDEMNIFICATION   Section 8.01 Indemnities by the Borrower 139 Section 8.02
Indemnities by Servicer 140 Section 8.03 Waiver of Certain Claims 141 Section
8.04 Legal Proceedings 141142 Section 8.05 After-Tax Basis 142   ARTICLE IX    
      THE ADMINISTRATIVE AGENT   Section 9.01 The Administrative Agent 142  
ARTICLE X           COLLATERAL AGENT   Section 10.01 Designation of Collateral
Agent 146 Section 10.02 Duties of Collateral Agent 146147 Section 10.03 Merger
or Consolidation 149150 Section 10.04 Collateral Agent Compensation 149150
Section 10.05 Collateral Agent Removal 149150 Section 10.06 Limitation on
Liability 150 Section 10.07 Collateral Agent Resignation 152   ARTICLE XI      
    COLLATERAL CUSTODIAN   Section 11.01 Designation of Collateral Custodian
152153 Section 11.02 Duties of Collateral Custodian 152153 Section 11.03 Merger
or Consolidation 155156 Section 11.04 Collateral Custodian Compensation 156
Section 11.05 Collateral Custodian Removal 156 Section 11.06 Limitation on
Liability 156157 Section 11.07 Collateral Custodian Resignation 158 Section
11.08 Release of Documents 158159

 



-iii-

 

 

Table of Contents

(continued)

 

    Page       Section 11.09 Return of Required Loan Documents 159 Section 11.10
Access to Certain Documentation and Information Regarding the Collateral 159160
Section 11.11 Bailment 159160   ARTICLE XII           MISCELLANEOUS   Section
12.01 Amendments and Waivers 160 Section 12.02 Notices, Etc. 161 Section 12.03
No Waiver; Remedies 163 Section 12.04 Binding Effect; Assignability; Multiple
Lenders 163 Section 12.05 Term of This Agreement 164165 Section 12.06 GOVERNING
LAW; JURY WAIVER 164165 Section 12.07 Costs, Expenses and Taxes 166 Section
12.08 Further Assurances 166167 Section 12.09 Recourse Against Certain Parties
166167 Section 12.10 Execution in Counterparts; Severability; Integration 167
Section 12.11 Characterization of Conveyances Pursuant to each Purchase and Sale
Agreement 167168 Section 12.12 Confidentiality 168169 Section 12.13 Waiver of
Set Off 170171 Section 12.14 Headings and Exhibits 170171 Section 12.15 Ratable
Payments 170171 Section 12.16 Failure of any Loan Party or Servicer to Perform
Certain Obligations 170171 Section 12.17 Power of Attorney 171 Section 12.18
Delivery of Termination Statements, Releases, etc. 171 Section 12.19
Non-Petition 171172

 



-iv-

 

 

“Existing Golub BDC CLO” means (i) each of the CLOs approved by the
Administrative Agent and identified on Schedule VII (as such Schedule VII may be
updated from time to time by the Borrower), (ii) any existing and future special
purpose vehicle borrower under a credit facility or total return swap undertaken
by Golub Capital BDC, Inc. or an Affiliate thereof or (iii) any future special
purpose vehicle (which, for the avoidance of doubt, shall include any future
CLO) that is a wholly or partly owned subsidiary of Golub Capital BDC, Inc. or
an Affiliate thereof.

 

"Excluded Amounts" means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral, which amount is
attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan Asset or on any Related Collateral and (b)
any amount received in the Collection Account or other Controlled Account
representing (i) a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under the Underlying Instruments,
(iii) amounts received in the Collection Account with respect to any Loan Asset
retransferred or substituted for upon the occurrence of a Warranty Breach Event
or that is otherwise replaced by a Substitute Eligible Loan Asset, or that is
otherwise sold or transferred by the Borrower pursuant to Section 2.07, to the
extent such amount is attributable to a time after the effective date of such
replacement or sale, (iv) any interest accruing on a Loan Asset prior to the
related Cut-Off Date that was not purchased by the Borrower and is for the
account of the Person from whom the Borrower purchased such Loan Asset, and (v)
amounts deposited into the Collection Account in error.

 

"Excluded Taxes" means (a) Taxes imposed on or measured by the Recipient's net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii)
that are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party hereto or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.11, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.11(g), and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

"FATCA" means Sections 1471 through 1474 of the Code (or any amended or
successor versions of Sections 1471 through 1474 of the Code that are
substantively comparable and not materially more onerous to comply with), as of
the date of this Agreement, and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code (or any amended or successor version described above).

 

"Facility Amount" means the aggregate Commitments as then in effect, which (a)
during the period commencing on the SecondThird Amendment Effective Date and
ending on the earlier to occur of (i) the closing date of the CLO Transaction
and (ii) March 31, 2020 shall be $300,000,000500,000,000 and (b) thereafter,
shall be $200,000,000, as such amount may be manner that, in the sole discretion
of the Administrative Agent, is materially adverse to the Administrative Agent,
any Lender or the value of such Eligible Loan Asset.

 



22

 

 

"Maximum Portfolio Advance Rate" means, as of any date of determination, (i)
during the Revolving Period, the advance rate corresponding to the Diversity
Score of the Loan Assets included in the Collateral as of such date, as set
forth below and (ii) thereafter, the Weighted Average Advance Rate as of such
date:

 

Diversity Score Maximum Portfolio Advance Rate x ≤ 3.0 0% 3.0 < x ≤ 5.0 25% 5.0
< x ≤ 10.0 50% x > 10.0 Weighted Average Advance Rate

 

"Measurement Date" means each of the following dates: (a) the Closing Date; (b)
each Reporting Date occurring in a calendar month in which a Payment Date does
not occur (a “Monthly Reporting Date”); (c) each Determination Date; (d) the
last day of each Remittance Period; (e) the date as of which an Advance or
reduction of the Advances Outstanding is requested; (f) the date as of which a
release of Principal Collections is requested pursuant to Section 2.18; (g) the
date of any Discretionary Sale described in Section 2.07(a); (h) the date as of
which the Servicer obtains actual knowledge of a decrease in the Assigned Value
of any Loan Asset if such knowledge is obtained prior to noon on such date or,
otherwise, prior to noon on the next succeeding Business Day; (i) the last day
of the Revolving Period; and (j) the date on which funds on deposit in the
Principal Collection Subaccount are converted into another Eligible Currency
pursuant to Section 2.17(f)(iii).

 

"Minimum Equity Amount" means, as of any date of determination, the greater of
(a) $30,000,000 and (b (a) as of any date of determination during the period
commencing on the Third Amendment Effective Date and ending on the earlier to
occur of (i) the closing date of the CLO Transaction and (ii) March 31, 2020,
the greater of (A) $45,000,000 and (B) the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets issued by each of the three (3) largest Obligors, as of
such date of determination, and their respective Affiliates and (b) thereafter,
as of any date of determination, the greater of (i) $30,000,000 and (ii) the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets issued by each of
the three (3) largest Obligors, as of such date of determination, and their
respective Affiliates.

 

"Minimum Utilization" means (a) during the Ramp-Up Period, 0% (b) after the
Ramp-Up Period but prior to the end of the Revolving Period, 65% of the Facility
Amount, and (c) thereafter, 0%.

 

“Monthly Determination Date” means, with respect to each Monthly Reporting Date,
the 10th Business Day preceding such Monthly Reporting Date.

 

"Moody's" means Moody's Investors Service, Inc. (or its successors in interest).

 

"Morgan Stanley" means Morgan Stanley Bank, N.A., and its successors and
assigns.

 



31

 

 

the terms of this Agreement (but not including the proceeds of any liquidations,
sales, dispositions or securitizations of Non-Levered Loan Assets that the
Servicer directs to be deposited into the Contribution Account).

 

"Pro Rata Share" means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

 

"Proceeds" means, with respect to any property included in the Collateral, all
property that is receivable or received when such property is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to such Collateral including any insurance relating thereto.

 

"Purchase and Sale Agreement" means, individually or collectively as the context
requires, (a) the Originator Purchase and Sale Agreement and (b) each
Securitization Subsidiary Purchase and Sale Agreement.

 

"Purchase Price" means, with respect to any Loan Asset, an amount (expressed as
a percentage of par) equal to the greater of (a) zero and (b) the actual price
paid by a Loan Party in the applicable Eligible Currency for such Loan Asset;
provided that if the actual price paid by such Loan Party for such Loan Asset
(i) is greater than or equal to 97% of par and such Loan Party purchased such
Loan Asset within three months of the origination of such Loan Asset or (ii)
exceeds 100% of par, in each case, the Purchase Price shall be deemed to be
100%.

 

"Ramp-Up Period" means (i) the periods beginning on (a) the Closing Date and (b)
the closing date of each Existing Golub BDC CLO approved in writing by the
Administrative Agent in its sole discretion and, in each case, ending on the
earlier to occur of (x) the four-month anniversary thereof and (by) and the
first date thereafter on which the Borrowing Base on such date equals the
Facility Amount and (ii) the period beginning on (a) the Third Amendment
Effective Date and ending on (b) the earlier to occur of (x) November 15, 2019
and (y) the first date thereafter on which the Borrowing Base on such date
equals the Facility Amount.

 

"Recipient" means the Administrative Agent and any Lender, as applicable.

 

"Records" means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Loan Assets or maintained with respect to the Loan Assets and
the related Obligors that a Loan Party, the Originator or the Servicer have
generated, in which such Loan Party has acquired an interest pursuant to a
Purchase and Sale Agreement or in which such Loan Party or the Originator have
otherwise obtained an interest (excluding, for the avoidance of doubt, any
investment committee memorandums or related material utilized by any of the
Originator, the Servicer or such Loan Party in connection with the origination
or acquisition of such Loan Asset).

 

“Recurring Revenue” means, with respect to any Eligible Loan Assets that are
Recurring Revenue Loans, the definition of annualized recurring revenue used in
the Underlying documentation evidencing such Loan Asset that relate to such
portion(s) of the indebtedness and interest in other obligations that are owned
by another lender.

 



38

 

 

“Revenue” means, with respect to any Eligible Loan Assets that are Recurring
Revenue Loans, the definition of annualized recurring revenue used in the
Underlying Instruments for each such Eligible Loan Asset, or any comparable term
for “Revenue” or “Adjusted Revenue” in the Underlying Instruments for each such
Eligible Loan Asset; provided that if there is no such term in the Underlying
Instruments, revenue for the related Obligor and any of its parents or
Subsidiaries that are obligated with respect to such Eligible Loan Asset
pursuant to its Underlying Instruments (determined on a consolidated basis
without duplication in accordance with GAAP) for the most recent four fiscal
quarter period for which financial statements have been delivered.

 

"Review Criteria" has the meaning assigned to that term in Section 11.02(b)(i).

 

"Revolving Loan" means a loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed.

 

"Revolving Period" means the period commencing on the Closing Date and ending on
the earlier to occur of (a) the Commitment Termination Date and (b) the Facility
Maturity Date.

 

"S&P" means Standard & Poor's Ratings Group, a Standard & Poor's Financial
Services LLC business (or its successors in interest).

 

"Sanctions" means economic and trade sanctions administered or enforced by any
of the following authorities: OFAC, the U.S. Department of State, the European
Union, Her Majesty's Treasury (United Kingdom) or the United Nations Security
Council.

 

“Screen Rate” means with respect to (a) Dollar Advances and GBP Advances, LIBOR,
(b) with respect to Euro Advances, EURIBOR, (c) CAD Advances, CDOR and (d) AUD
Advances, BBSW; provided that, upon and during the occurrence of a Currency
Disruption Event, with respect to the Advances affected by such Currency
Disruption Event, the applicable “Screen Rate” shall be the Designated Base
Rate.

 

"Second Amendment Effective Date" means September 6, 2019.

 

"Second Lien Loan" means any Loan Asset (a) that is secured by a valid and
perfected Lien on substantially all of the Obligor's assets constituting Related
Collateral for such Loan Asset, subject only to the prior Lien provided to
secure the obligations under a "first lien" loan and any other expressly
permitted Liens under the Underlying Instrument for such Loan Asset, including
any "permitted liens" as defined in such Underlying Instrument, or such
comparable term if "permitted liens" is not defined therein, (b) that, except
for the express lien priority provisions under the documentation of the “first
lien” lenders (including super priority facilities permitted thereunder, if
any), is either senior to, or pari passu with, all other Indebtedness of such
Obligor, and (c) that the Servicer determines in accordance with the Servicing
Standard that the value of the Related Collateral (or the enterprise value and
ability to generate cash flow) on or about the time of origination equals or
exceeds the Outstanding Balance of the Loan Asset

 



42

 

 

"Structured Finance Obligation" means any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, a pool
of receivables or other assets, including collateralized debt obligations and
single asset repackages.

 

"Subsidiary" means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

"Substitute Eligible Loan Asset" means each Eligible Loan Asset Granted by a
Loan Party to the Collateral Agent, on behalf of the Secured Parties, pursuant
to Section 2.07(c)(ii).

 

"Synthetic Security" means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

"Target Portfolio Amount" means, $295,000,000; provided that, (a) during the
period commencing on the SecondThird Amendment Effective Date and ending on the
earlier to occur of (i) the closing date of the CLO Transaction and (ii) March
31, 20202020, the Target Portfolio Amount shall be $442,500,000 and (b)
thereafter, shall be $295,000,000730,000,000.

 

"Tax Expense Cap" means, for any Payment Date, a per annum amount equal to
$50,000.

 

"Taxes" means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.

 

"Termination/Reduction Notice" means each notice required to be delivered by the
Borrower in respect of any termination of this Agreement or any permanent
reduction of the Facility Amount, in the form of Exhibit F.

 

"Third Amendment Effective Date" means October 11, 2019.

 

"Total Leverage Ratio" means, with respect to any Loan Asset (other than a
Recurring Revenue Loan) for any period, the meaning of "Total Leverage Ratio" or
any comparable term in the Underlying Instruments for each Loan Asset (subject
to the exclusions in the definition of Indebtedness), and in any case that
"Total Leverage Ratio" or such comparable term is not defined in such Underlying
Instruments, the ratio of (a) Indebtedness less Unrestricted Cash, to (b)
EBITDA, as calculated by the Servicer in accordance with the Servicing Standard
using information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments.

 

"Transaction Documents" means this Agreement, any Assignment and Acceptance,
each Purchase and Sale Agreement, each Control Agreement, each Securitization
Subsidiary Joinder,

 



48

 

 

Section 2.21               Incremental Facilities.

 

(a)               The Borrower may, by written notice to the Administrative
Agent and each Lender, elect to request, prior to the last day of the Revolving
Period, an increase to the existing Commitments (any such increase, the “New
Commitments”) by an amount with the consent of the Administrative Agent and each
Lender whose Commitment is being increased thereby in their respective sole
discretion and subject to any internal approvals, which would increase the
Facility Amount to an amount greater than $300,000,000500,000,000. Each such
notice shall specify (i) the date (each, an “Increased Amount Date”) on which
the Borrower proposes that the New Commitments shall be effective and approved
in writing by the Administrative Agent and (ii) the identity of each Lender or
other Person (each, an “Increasing Lender”) to whom the Borrower proposes any
portion of such New Commitments be allocated and the amounts of such allocations
(if then known). Such New Commitments shall become effective as of such
Increased Amount Date; provided that (A) no Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Commitments;
(B) the New Commitments shall be effected pursuant to an Assignment and
Acceptance for each existing Lender or one or more Joinder Supplements for any
new Lender executed and delivered by the Borrower, such new Lender and the
Administrative Agent, and each of which shall be recorded in the Register;
(C) the Borrower shall pay any applicable Breakage Fees in connection with the
New Commitments and shall pay any other required fees in connection with the New
Commitments; (D) the Borrower shall deliver or cause to be delivered any legal
opinions or other customary closing documents (substantially consistent with the
documents set forth in Section 3.01) reasonably requested by Administrative
Agent or an Increasing Lender in connection with any such transaction; and
(E) the effectiveness of any allocation of New Commitments to a non-Lender shall
be subject to the prior written consent of the Administrative Agent.

 

(b)               On any Increased Amount Date on which New Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Lenders shall assign to each of the Increasing Lenders,
and each of the Increasing Lenders shall purchase from each of the existing
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Advances Outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Advances will be held by existing Lenders and Increasing Lenders
ratably in accordance with their Commitments after giving effect to the addition
of such New Commitments to the Commitments, (ii) each New Commitment shall be
deemed, for all purposes, a Commitment and each Advance made thereunder (a “New
Advance”) shall be deemed, for all purposes, an Advance and (iii) each new
Lender shall become a Lender with respect to the Commitments and all matters
relating thereto.

 

(c)               The Administrative Agent shall notify the Lenders promptly
upon receipt of the Borrower’s notice of each Increased Amount Date and in
respect thereof (i) the New Commitments and the Increasing Lenders and (ii) in
the case of each notice to any Lender, the respective interests in such Lender’s
Advances, in each case subject to the assignments contemplated by this
Section 2.21.

 

The terms and provisions of the New Advances shall be identical to the Advances.
Each Assignment and Acceptance or each Joinder Supplement, as applicable, may,
without the consent

 



84

 

 

ANNEX A

  

Lender Commitment

Morgan Stanley Bank, N.A. $300,000,000500,000,000

 









Annex A-1

